EXHIBIT 10.1

 
AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 1st day of January, 2012, to the MANAGEMENT
AGREEMENT made as of the 1st day of March, 2001, among CERES MANAGED FUTURES LLC
(formerly SMITH BARNEY FUTURES MANAGEMENT LLC), a Delaware limited liability
company (“CMF”), DIVERSIFIED MULTI-ADVISOR FUTURES FUND L.P. (formerly SMITH
BARNEY DIVERSIFIED FUTURES FUND L.P.), a New York limited partnership (the
“Partnership”) and WINTON CAPITAL MANAGEMENT LIMITED, a United Kingdom company
(the “Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, CMF, the Partnership and the Advisor wish to amend the Management
Agreement dated as of March 1, 2001, to increase the amount of leverage used to
manage the Partnership’s assets.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Paragraph 1(c) shall be deleted and replaced by the
following:
 
The allocation of the Partnership’s assets to the Advisor will be made to the
Advisor’s Diversified Program (the “Program”) as described in the Disclosure
Document, provided that CMF and the Partnership agree that the amount of
leverage applied to the assets of the Partnership allocated to the Advisor by
CMF shall be up to (but not in excess of) 1.5 times the assets of the
Partnership allocated to the Advisor by CMF (the “Trading Level”), unless
otherwise agreed by the parties hereto in writing.  The Advisor shall trade the
Partnership’s assets on the basis of the Trading Level.
 
2. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By  /s/  Walter Davis                                            
Walter Davis
President


DIVERSIFIED MULTI-ADVISOR FUTURES FUND L.P.


By:  Ceres Managed Futures LLC
(General Partner)




By  /s/  Walter Davis                                          
Walter Davis
President




WINTON CAPITAL MANAGEMENT LIMITED




By  /s/  Rajeev Patel                                           
Rajeev Patel
Director, Winton Capital Management Limited
 
 
-2-

 
